Exhibit 99.2 LIVEREEL MEDIA CORPORATION MANAGEMENT’SDISCUSSIONAND ANALYSIS FOR THE THREE MONTHS ENDED SEPTEMBER Prepared as at November 27, 2008 Index Overview 3 Summary of Results 3 Number of common shares and warrants 4 Business environment 5 Risk factors 5 Forward looking statements 5 Business plan 5 Results of operations 6 Liquidity and Capital Resources 11 Working capital 11 Key contractual obligations 11 Off balance sheet arrangements 11 Transactions with related parties 11 Financial and derivative instruments 11 Critical accounting estimates 12 Evaluation of disclosure controls and procedures 12 Outlook 12 Current outlook 12 Public securities filing 12 - 2 - Management Discussion and Analysis The following discussion and analysis by management of the financial results and condition of LiveReel Media Corporation for the three months ended September 30, 2008 should be read in conjunction with the unaudited consolidated financial statements for the three months ended September 30, 2008 and the audited Consolidated Financial Statements and Management Discussion and Analysis for the year ended June 30, 2008. The financial statements and the financial information herein have been prepared in accordance with generally accepted accounting principles in Canada.
